ORDER

PER CURIAM.
Plaintiff appeals from the trial court’s judgment entered after a bench trial in defendant’s favor. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).